Appeal by the named employer and his insurance carrier from a decision and award of death benefits made by the Workmen’s Compensation Board. Appellants contend there was no evidence to sustain the finding of decedent’s status as an employee and that the proofs establish he was an independent contractor in the performance of carpentry work and painting in the course of which he met with fatal accident. Decedent and a fellow carpenter were engaged by appellant Kaempfer and his son to perform the carpentry and some painting in the construction of living-quarter additions to their place of business. There was no written agreement as to their engagement. They were separately paid for their hours of work at equal rates. There was no partnership agreement between them. While the evidence as to the loose arrangement of decedent’s engagement presented some aspects of an independent contractorship certain essentials were lacking. There was evidence of a reservation of control where “there was a choice of doing the work one way or the other ”, and there was no proof that decedent was not subject to discharge at any time. (Matter of Beach v. Velzy, 238 N. Y. 100, 103.) The finding that decedent was an employee and not an independent contractor is supported by substantial evidence. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffeman, Brewster, Russell and Deyo, JJ.